Case 2:16-bk-23679-SK     Doc 587-1 Filed 10/22/19 Entered 10/22/19 11:12:26              Desc
                           Memorandum of Law Page 1 of 8


  1   ERIN N. BRADY (Ca. Bar No. 215038)
      JONATHAN R. STULBERG (Ca. Bar No. 324455)
  2
      HOGAN LOVELLS US LLP
  3   1999 Avenue of the Stars, Suite 1400
      Los Angeles, California 90067
  4   Telephone: (310) 785-4600
      Facsimile: (310) 785-4601
  5   erin.brady@hoganlovells.com
  6   jonathan.stulberg@hoganlovells.com

  7   Attorneys for Federal Insurance Company

  8
  9
                           UNITED STATES BANKRUPTCY COURT
 10
           CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
 11
 12
                                                      Case No. 2:16-bk-23679-SK
 13   In re:
                                                      Chapter 7
 14   ASSOCIATED THIRD PARTY
      ADMINISTRATORS,                                 MEMORANDUM OF LAW IN
 15                                                   SUPPORT OF MOTION OF
                        Debtor.                       FEDERAL INSURANCE
 16                                                   COMPANY FOR ORDER
                                                      REGARDING SETTLEMENT OF
 17                                                   ABANDONED CLAIM OF
                                                      DEBTOR
 18
                                                      Date: November 13, 2019
 19                                                   Time: 8:30 a.m.
                                                      Place: Courtroom 1575
 20                                                   255 E. Temple Street, Los Angeles,
                                                      CA 90012
 21                                                   Hon. Sandra R. Klein
 22
 23                 Federal Insurance Company (“Federal”) enters a limited appearance solely for the

 24   purpose of moving the Court pursuant to 11 U.S.C. § 362(d) for an order that the automatic stay

 25   does not apply to Federal’s payment of a settlement under a liability insurance policy issued to

 26   Debtor Associated Third Party Administrators (the “Debtor”). The settlement would resolve

 27   claims against the Debtor in the action styled Operating Engineers Local 501 Security Fund v.

 28   Benefit Program Administration, et al., Case No. KC069684, pending in the Los Angeles County
Case 2:16-bk-23679-SK        Doc 587-1 Filed 10/22/19 Entered 10/22/19 11:12:26                Desc
                              Memorandum of Law Page 2 of 8


  1   Superior Court (the “Security Fund Litigation”). The Court previously entered orders lifting the
  2   stay to permit the filing of the Security Fund Litigation against Debtor, and ruling that the Debtor
  3   had abandoned any interest in its claim under the policy as to the Security Fund Litigation. In
  4   these circumstances, it appears the stay would not apply to the proposed settlement payment
  5   under the policy.      In the alternative, Federal seeks an order lifting the stay, to the extent
  6   applicable, to permit such payment.
  7
                                           I.        JURISDICTION
  8
                       1.      This Court has jurisdiction to consider this motion pursuant to 28 U.S.C.
  9
      §§ 157 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is
 10
      proper before this Court pursuant to 28 U.S.C. § 1409.
 11
 12                                        II.       BACKGROUND
 13                    2.      Federal issued Professional Portfolio Policy No. 8246-1111 to Associated
 14   Third Party Administrators for the Policy Period of November 11, 2015 to January 31, 2017 (the
 15   “Policy”), attached hereto as Exhibit “A.” Subject to the Policy’s terms, conditions, limitations
 16   and exclusions, its Miscellaneous Professional and Technology Services Liability Coverage Part
 17   (the “Coverage Part”) applies to “Loss on account of a Claim first made against the Insured
 18   during the Policy Period … for a Wrongful Act.” 1 Ex. A, Coverage Part § I. “Loss means a
 19   sum which an Insured becomes legally obligated to pay as a result of any Claim, including …
 20   settlements.” Id. § II. The Policy provides that Federal has the right to “make any investigation it
 21   deems necessary and may, with the consent of the Insureds, make any settlement of any Claim it
 22   deems appropriate.” Id. § VI(B). The Policy has a maximum aggregate limit of liability of $10
 23   million for all Claims. Id., Declarations Page.
 24                    3.      On or about October 17, 2016, this case was commenced by the filing of a
 25   voluntary chapter 11 petition. On December 9, 2016, this Court granted a motion converting the
 26   chapter 11 case to a case under chapter 7 of the United States Bankruptcy Code effective as of
 27   January 19, 2017. Richard K. Diamond was appointed chapter 7 trustee.
 28   1
          Terms in bold are defined in the Policy.

                                                        2
Case 2:16-bk-23679-SK      Doc 587-1 Filed 10/22/19 Entered 10/22/19 11:12:26                 Desc
                            Memorandum of Law Page 3 of 8


  1                  4.     Security Fund, an ERISA health care plan, filed a motion with this Court
  2   seeking relief from the automatic stay, which this Court granted on June 14, 2017 (the “June 2017
  3   Relief Stay Order”). ECF No. 459. The June 2017 Relief Stay Order, terminated the stay to
  4   permit Security Fund to bring suit against the Debtor relating to Debtor’s administration of
  5   Security Fund’s health care plan, with any recovery limited to “collecting upon any available
  6   insurance in accordance with applicable nonbankruptcy law.” Id. at 2.
  7                  5.     The Security Fund Litigation was filed on or about October 5, 2017, in the
  8   Los Angeles County Superior Court against the Debtor and Benefit Program Administration
  9   (“BPA”), an unaffiliated entity which preceded Debtor as the Security Fund’s third party
 10   administrator. The complaint in the Security Fund Litigation asserted claims against Debtor and
 11   BPA for breach of contract and negligence in administering the Security Fund’s health care plan.
 12                  6.     On or about January 19, 2018, the Superior Court entered default against
 13   the Debtor in the Security Fund Litigation.
 14                  7.     Security Fund then filed a motion with this Court to compel abandonment
 15   to the Security Fund of any claims that the Debtor had against Federal relating to the Security
 16   Fund Litigation. ECF Nos. 528, 529. By order entered April 17, 2018 (the “April 2018
 17   Abandonment Order”), this Court granted the motion, directing the Chapter 7 Trustee to abandon
 18   the Estate’s claims under the Policy as to coverage for the Security Fund claims. ECF No. 540 at
 19   2.
 20                  8.     Security Fund and BPA have agreed to a conditional settlement under
 21   which Security Fund would release all claims against the Debtor, BPA and others in exchange for
 22   payment of $650,000 (the “Settlement”), attached hereto as Exhibit “B”. The released claims
 23   under the Settlement include Security Fund’s Proof of Claim in this bankruptcy case. Ex. B § 1.
 24   Federal is prepared to fund the Settlement, subject to entry of an appropriate order by this Court
 25   regarding the automatic stay. Upon entry of such order, half the total settlement, or $325,000,
 26
 27
 28

                                                       3
Case 2:16-bk-23679-SK        Doc 587-1 Filed 10/22/19 Entered 10/22/19 11:12:26                     Desc
                              Memorandum of Law Page 4 of 8


  1   would be paid from the Policy; the other half would be paid by Federal under a separate policy
  2   issued to BPA.2
  3
                                       III.    RELIEF REQUESTED
  4
                      9.      Federal seeks an order of this Court, pursuant to 11 U.S.C. §§ 105(a) and
  5
      541, that the automatic stay does not apply to Federal’s making of a payment under the Policy to
  6
      fund the Settlement as to claims against Debtor. In the alternative, Federal seeks an order
  7
      pursuant to 11 U.S.C. §§ 105 and 362, lifting or modifying the automatic stay, to the extent
  8
      applicable, to permit Federal’s payment of $325,000 under the Policy to fund the Settlement.
  9

 10                                  IV.      GROUNDS FOR RELIEF
 11                   10.      Section 362(a) of the Bankruptcy Code provides that “a petition filed
 12   under section 301, 302, or 303 of this title . . . operates as a stay, applicable to all entities,
 13   of . . . any act to obtain possession of property of the estate or of property from the estate or to
 14   exercise control over property of the estate.” 11 U.S.C. § 362(a)(3). Section 541(a)(1) of the
 15   Bankruptcy Code provides that a debtor’s estate is comprised of “all legal or equitable interests of
 16   the debtor in property as of the commencement of the case.” 11 U.S.C. § 541(a)(1). However, in
 17   this case the stay already has been terminated as to Security Fund’s claims against Debtor, to the
 18   extent of available insurance, and the Estate has abandoned any interest in recovery under the
 19   Policy with respect to the Security Fund’s claims. As a result, the stay does not apply to
 20   Federal’s payment of a settlement under the Policy as to those claims.
 21                   11.      In the alternative, relief from stay is warranted under 11 U.S.C. § 362(d).
 22   Cause exists for lifting the stay because the Estate has only a nominal interest, if any, in payment
 23   of a portion of the Policy proceeds to fund the Settlement, and payment of those proceeds is
 24   necessary to resolve the Security Fund litigation previously authorized by this Court.
 25
 26   2
        Section 2 of the Settlement makes it conditional on this Court’s “authorizing or approving the
 27   settlement.” Federal does not seek approval of the Settlement under Bankruptcy Rule 9019 or
      otherwise because, among other things, the Debtor is not a party to the settlement. Rather, as
 28   discussed below, Federal seeks the Court’s authorization to fund the settlement under 11 U.S.C.
      § 362 and 11 U.S.C. § 105.

                                                          4
Case 2:16-bk-23679-SK      Doc 587-1 Filed 10/22/19 Entered 10/22/19 11:12:26                  Desc
                            Memorandum of Law Page 5 of 8


  1          A.      The automatic stay does not apply because Debtor has no interest in or right
                     to recovery of the Policy proceeds used to fund the Settlement.
  2
                     12.     Courts generally hold that an insurance policy issued to the debtor is the
  3
      property of the estate. See In re Endoscopy Ctr. Of S. Nevada LLC, 451 B.R. 527, 542 (Bankr.
  4
      D. Nev. 2011); In re Edgeworth, 993 F.2d 51, 55 (5th Cir. 1993); In re St. Clare’s Hosp. and
  5
      Health Ctr., 934 F.2d 15, 18 (2d Cir. 1991); In re Mego Int’l, Inc., 28 B.R. 324, 326 (Bankr.
  6
      S.D.N.Y. 1983). However, a bankruptcy estate’s ownership of an insurance policy is not
  7
      determinative of the ownership of proceeds of that policy. See, e.g., In re Endoscopy Ctr., 451
  8
      B.R. at 542-43; McAteer, 985 F.2d at 117; In re Imperial Corp. of America, 144 B.R. 115, 118
  9
      (Bankr. S.D. Cal. 1992); In re Daisy Sys. Securities Litig., 132 B.R. 752, 755 (N.D. Cal. 1991).
 10
                     13.      Whether an estate has any interest in the proceeds of the policy depends
 11
      on the nature and type of insurance policy involved, and its relationship to the property of the
 12
      bankruptcy estate. See In re Endoscopy Ctr., 451 B.R. at 543; In re Feher, 202 B.R. 966, 970
 13
      (Bankr. S.D. Ill. 1996). A key question is “whether the debtor would have a right to receive and
 14
      keep those proceeds when the insurer paid on the claim.” In re Edgeworth, 993 F.2d at 55. Other
 15
      factors include whether the debtor can ask the insurer to distribute proceeds to debtors, whether
 16
      the debtor can determine on their own how the insurance proceeds will be distributed, whether the
 17
      debtor can seize the proceeds to satisfy a claim outside the scope of the policy’s coverage, and
 18
      whether insurance proceeds can only be distributed to the creditors who have claims under the
 19
      insurance policy. In re Endoscopy Ctr., 451 B.R. at 546.
 20
                     14.     The Court’s April 2018 Abandonment Order directed the Trustee to
 21
      abandon the Estate’s interest in the Policy with respect to the Security Fund claims. ECF No. 540
 22
      at 2. An order of abandonment under 11 U.S.C. § 554(b) requires that the property “is
 23
      burdensome to the estate or … is of inconsequential value and benefit to the estate.” 11 U.S.C. §
 24
      554(b); see Viet Vu v. Kendall (In re Viet Vu), 245 B.R. 644, 647 (B.A.P. 9th Cir. 2000). When
 25
      a trustee abandons an estate asset pursuant to Section 554(b), the bankruptcy estate relinquishes
 26
      all rights and interests in that asset. See Provident Funding Assocs, L.P. v. Faloye (In re Faloye),
 27
      459 B.R. 865, 867 (11th Cir. 2011). In obtaining the April 2018 Abandonment Order, the
 28

                                                       5
Case 2:16-bk-23679-SK       Doc 587-1 Filed 10/22/19 Entered 10/22/19 11:12:26                  Desc
                             Memorandum of Law Page 6 of 8


  1   Security Fund successfully argued that any claims against the insurer related to the Security Fund
  2   Litigation were burdensome for the Trustee to pursue and of inconsequential value to the Estate
  3   “given that the proceeds of the policy, if such claims are successful, would be paid to Security
  4   Fund, who waived any deficiency claim against the Estate.” ECF No. 529, Mtn. to Compel
  5   Abandonment at 2 (emphasis added).
  6                   15.     Indeed, there is no scenario under which Policy proceeds used to fund the
  7    Settlement would be paid to otherwise directly benefit the Estate. The “nature and extent of a
  8    debtor’s interest in property is determined by state law, with the estate having no greater rights in
  9    property than those held by the debtor prior to bankruptcy.” In re Coupon Clearing Serv., Inc.,
 10    113 F.3d 1091, 1099 (9th Cir. 1997). The Policy provides that Federal will pay Loss, including
 11    settlements, “on behalf of an Insured.” Ex. A, Coverage Section § I. It does not obligate to pay
 12    Loss to an Insured where, as here, the Insured has itself made no payment. Moreover, the
 13    Policy permits Federal to “make any settlement of any Claim it deems appropriate.” Id.
 14    § VI(B). The Policy provides for consent by the Insured, but Insured’s ability to consent to a
 15    third party settlement obviously does not enable the Insured to obtain the settlement payment
 16    itself. In an event, the June 2017 Relief Stay Order and the April 2018 Abandonment Order
 17    have eliminated any basis for the Debtor to object to payment of Policy proceeds with respect to
 18    resolution of the Security Fund claims.
 19                  16.      Thus, the April 2018 Abandonment Order and the terms of the Policy
 20   establish that the Debtor has no interest in Policy proceeds used to fund the Settlement. Those
 21   proceeds therefore are not part of the Estate, and the automatic stay does not apply.
 22          B.      To the extent it applies, the automatic stay should be lifted.
 23                  17.      To the extent the automatic stay applies or potentially applies, the stay
 24   should be modified or lifted to permit payment of the Policy proceeds necessary to pay the
 25   Security Fund settlement. Section 362(d) of the Bankruptcy Code provides that “[o]n request of a
 26   party in interest and after notice and a hearing, the court shall grant relief from the stay provided
 27   under subsection (a) of this section . . . for cause.” 11 U.S.C. § 362(d). Further, the Bankruptcy
 28   Court has general equitable powers, as codified in section 105(a) of the Bankruptcy Code, to

                                                        6
Case 2:16-bk-23679-SK         Doc 587-1 Filed 10/22/19 Entered 10/22/19 11:12:26                Desc
                               Memorandum of Law Page 7 of 8


  1   “issue any order, process, or judgment that is necessary or appropriate to carry out the provisions
  2   of [the Bankruptcy Code.]” 11 U.S.C. § 105(a).
  3                     18.    As a threshold matter, the June 2017 Relief Stay Order terminated the stay
  4    with respect to the Security Fund claims and specifically permitted the Securities Fund to
  5    “collect[ ] upon any available insurance” with respect to those claims. ECF No. 459 at 2. The
  6    Policy represents “available insurance” under the June 2017 Relief Stay Order.
  7                     19.    Moreover, “cause” exists for relief from the stay here. Courts have
  8   recognized that the need to pay loss for pending litigation affords “good cause” for lifting the
  9   stay, even where the policy proceeds may be treated as property of the estate. See, e.g., In re
 10   CyberMedica, Inc., 280 B.R. 12, 18 (Bankr. D. Mass 2002); In re Allied Digital Techs. Corp., 306
 11   B.R. 505, 514 (Bankr. D. Del. 2004); see also In re RC Liquidating Co., 2007 WL 329183, at *2
 12   (Bankr. M.D.N.C. Jan. 31, 2007). Here, as discussed above, payment of a portion of the Policy
 13   proceeds is necessary to resolve the Security Fund litigation as to the Debtor.
 14                     20.    Further, this is precisely the result contemplated by the Court’s prior
 15   orders. The June 2017 Relief Stay Order permitted the fund to bring the Security Fund Litigation
 16   against the Debtor, on the understanding that any recovery would be from available insurance.
 17   And the April 2018 Abandonment Order specifically directed the Trustee to abandon the Estate’s
 18   interest under the Policy with respect to the Security Fund claims.
 19                     21.    In sum, relief from stay, to the extent applicable, is necessary and
 20   appropriate to effectuate the Court’s prior orders with respect to both the Security Fund claims
 21   and the Policy.
 22
                                               V.      NOTICE
 23
                        22.    Notice of this Motion has been provided to (i) Richard K. Diamond, the
 24
      Trustee, (ii) the Insured Defendants and/or their counsel and (iii) those other parties entitled to
 25
      notice pursuant to Federal Rule of Bankruptcy Procedure 4001 and Local Bankruptcy Rule 9013-
 26
      1. Federal submits that no other or further notice of this Motion need be provided.
 27
 28

                                                        7
Case 2:16-bk-23679-SK       Doc 587-1 Filed 10/22/19 Entered 10/22/19 11:12:26               Desc
                             Memorandum of Law Page 8 of 8


  1                     VI.     PRIOR REQUEST GRANTED BY COURT
  2                  23.      As noted above, Security Fund previously filed with this Court (i) the

  3   Motion for Relief from Stay, which the Court granted on June 14, 2017 and (ii) the Motion to

  4   Compel Abandonment, which the Court granted on April 17, 2018.

  5
                     WHEREFORE, Federal respectfully requests that the Court enter an order granting
  6
      the relief requested herein, and such other and further relief as may be just.
  7
      Dated: October 22, 2019
  8
  9                                                         Respectfully submitted,
 10                                                         HOGAN LOVELLS US LLP
 11
                                                            __/s/ Erin N. Brady____________________
 12                                                         Erin N. Brady (Ca. Bar No. 215038)
                                                            Jonathan R. Stulberg (Ca. Bar No. 324455)
 13                                                         1999 Avenue of the Stars, Suite 1400
                                                            Los Angeles, CA 90067
 14                                                         (310) 785-4600 (Telephone)
                                                            (310) 785-4601 (Facsimile)
 15
                                                            Counsel for Federal Insurance Company
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                        8
